DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and under examination. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “in the left-right direction” after “non-contact part” in the newly-added limitation should be struck from the claim as it is repeated from the line before.  Additionally, “the guiding parts” should read “the guide parts” as to be more like the earlier limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (US Patent No. 4,762,654), hereinafter Fuchigami, in view of Ishii et al. (US 2015/0093546), hereinafter Ishii. 
Regarding claim 1, Fuchigami discloses a foaming mold (i.e. Fig. 3, Fig. 10) comprising:  a plurality of “molding molds” (the lower surface of cover 15 would read on the “upper mold” with the cavity 14 reading on the “lower mold” such that the material is “formed between the plurality of molding molds” as later recited) (4:23-4:63);
a foam molding body part (22) made up of two separate foams (20, 21) (Fig. 12 shows completed object) with a pair of left and right side parts connected to the sides of the body part as claimed being formed of the “second” material (20) [“first” material (21)](4:63-5:21) and is a seat surface upon which an occupant sits in an intended use; 
an “attachment part” (as shown at top of Fig. 8, and is referred to as the portion extending to the rear of the seat and projecting integrally from the body part in the middle and side parts adjacent the body part – compare with element 13 in Fig. 1 of instant specification – this element is interpreted under its BRI to mean the rear portion of the cushion that could attach to something else and is represented by this edge of the cushion); 
 as shown in instant specification, Fig. 1, the “hip rest part” and the “non-contact part” would represent the produced cushion in its intended use – and additionally, the required structural features implied by these limitations, appear to be present in the formed cushion of Fig. 12 above as they represent different areas of the surface of the cushion as formed as “non-contact” and “hip rest” would describe under the claim’s BRI, various portions of the top surface of the cushion); 
the side part cavity, body part cavity, and attachment part cavity are all between the cover and the cavity of the molding unit, thus meeting the broadest reasonable interpretation of this limitation as written since these surfaces form the outer shape of the object as formed and shown in Fig. 12);
on the seat surface (Figs. 8 and 12) and on a supply surface for molding the seat surface (cavity 14), there are first boundary grooves (17) extending in a front-rear direction such that boundaries between the pair of side parts and the body part are formed, a second boundary groove [unlabeled, Fig. 8, running transverse to first boundary groove (17)] extending in a left-right direction such that a boundary between the body part and the attachment part (rear of cushion as discussed above), and 
and a guiding part (17) that is configured to guide a foam into the body part cavity (middle) when there is a foam supplied to the side cavity (18, 19) and the body cavity (4:45-5:13; 5:22-5:43), and the foam moves from left to right (or right to left) from the side cavity over the material in the body cavity as is further discussed below in the method step of “foaming” the material below. 
Fuchigami does not explicitly disclose that the guide parts for molding horizontal grooves and extending over an entire length of the side part cavities in the left-right directions as to produce a non-contact part at the side part cavities as now required in claim 1. 
However, Ishii discloses a similar device/method of producing a molded foam body (cushion) as Fuchigami above, as to produce a similar cushion (see Ishii, Fig. 13A). Ishii produces similar “grooves” within a mold, to the corresponding element as shown in the instant specification at par. 0050 and Figs. 1 and 5A producing grooves 19 in the cushion by guiding parts 26, by producing grooves at the outer side of the cushion within the side cavity portion of the mold (Ishii, par. 0047, Fig. 13A), and uses “weirs” (guide parts) 104 to separate foam materials from each other (par. 0042). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated structures within the mold of Fuchigami above as to produce additional grooves within the produced foam cushion, as is shown by Ishii, Fig. 13A. Accordingly, one of ordinary skill in the art would have found it obvious to have included guide parts for molding horizontal grooves in the side part cavity (as to produce grooves 4 on the side part of the cushion which are oriented through the side part cavity) as is claimed.   
Regarding claims 2-3 and 6, Fuchigami/Ishii discloses the subject matter of claim 1, and further discloses that an amount of the guiding part projecting from the surface is configured to receive the resin of the second synthetic resin material for molding a seat surface on which the occupant sits (Fuchigami, Fig. 12 shows that the product is flipped over from Fig. 11 – such that the guiding part including rib 17 is configured to receive the resin and define the surface upon which the occupant sits). 
Regarding claims 4 and 7-9, Fuchigami/Ishii discloses the subject matter of claims 1-3 and 6, and further discloses that the “guiding part” (17) (Fuchigami, Fig. 9) is separated from a boundary between the side part cavity and also the rear attachment cavity (as shown in Fig. 8, the rib extends transversely as to cut off the rear/attachment portion) (Fuchigami, 5:22-6:17 with emphasis to 5:43-5:50). 
Regarding claims 5 and 10-16, Fuchigami/Ishii discloses the molds of claims 1, 2-4, and 6-9 above, and also discloses method steps of using this structure, including (a) a supply step of supplying both a first and second foaming material to the body and side cavities (Fuchigami, 4:45-4:59; 5:54-5:66), and (b) a foaming step where the foam in the side cavity(ies) moves inward towards and the middle (left-right) and over the foam in the inner body cavity (Fuchigami, 4:59-5:13; 5:54-5:66 describes both the supplying and the foaming of the material as recited in the claims). Fuchigami, Fig. 3 demonstrates that the two separate materials are given to each section separately as described above.  
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Ishii is applied as a second reference to the updated rejection above and is considered to meet the amended portion of the claims as referenced in the arguments.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742